Citation Nr: 0122445	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-44 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shin 
disorder, to include a right ankle disability.

2.  Entitlement to service connection for a disorder of the 
hands.

3.  Entitlement to service connection for a chronic headache 
disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a disability of the 
eyes.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1985 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  

One of the issues certified on appeal is service connection 
for a right shin disability.  After reviewing the evidence, 
to include the statements from the veteran, the medical 
records, and the October 1998 Board remand, the Board is of 
the opinion that the claim for service connection for a right 
shin disability includes any disorder involving the right 
ankle, and this aspect of the claim is properly before the 
Board for appellate consideration.  Accordingly, the issue is 
as stated on the title page of this decision.

In an October 1998 decision, the Board granted service 
connection for a low back disorder, and remanded for further 
development the remaining issues on appeal.  The case has 
been returned to the Board for further appellate review.  The 
issues of service connection for a right shin disorder and 
headaches will be discussed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The residuals of a right ankle injury are of service 
origin.  

3.  There is no medical evidence which confirms the presence 
of a current disability of the hands.  

4. There is no medical evidence, which confirms the presence 
of a current sinus disorder.

5.  The veteran currently has refractive error of the eyes, 
diagnosed as myopia. 

6.  The appellant is not shown to currently have bilateral 
hearing loss in accordance with VA standards.


CONCLUSIONS OF LAW

1.  The residuals of a right ankle sprain were incurred 
during active duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 

2.  A disability of the hands was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000). 

3.  A sinus disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  A disability of the eyes, diagnosed as myopia a 
refractive error, was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

5. Bilateral hearing loss was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 3.385 (West 1991); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). Following a careful review of the record, the 
Board concludes that VA has satisfied its duties pursuant to 
the Veterans Claims Assistance Act and the implementing 
regulations.

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
informed in the May 1996 rating decision, Statement Of The 
Case (SOC), and more recent Supplemental Statement Of The 
Case (SSOC) of the requirements necessary to establish his 
claim.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In connection with this matter, the service 
medical records have been reviewed.  These records 
demonstrate that in October 1992 the veteran was referred for 
a CT scan of the right lower extremity due to a probable 
ossifying fibroma.  The report of this CT scan has not been 
furnished by the appropriate service department.  However, 
the January 1999 VA x-rays confirm the presence of a fibroma 
on the right tibia.  As such the Board is satisfied that an 
another attempt to locate the CT report is unnecessary.  

Also, the report of x-rays of the hands and right lower 
extremity taken during an April 1996 VA examination is not on 
file.  However, the findings of these x-rays were reported 
during a January 1999 VA examination and x-rays of the hands 
and right lower extremity were conducted at the time of the 
January 1999 VA examination.  As such, the Board is of the 
opinion that additional development in this matter is not 
necessary.  The October 1998 remand specifically requested 
the appellant to furnish information regarding any treatment 
he received for the claimed disabilities.  The record shows 
that the appellant, in response, reported that he had been 
seen at a VA medical facility for outpatient treatment.  
These treatment reports have been associated with the claims 
folder.  The appellant has identified no other potential 
sources of treatment records.  The appellant was afforded VA 
examinations in April 1996, December 1998 and January 1999.  
Thus, the Board concludes that VA has fulfilled its duty to 
assist the appellant, in that all available, pertinent 
evidence has been obtained.  

Service Connection

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred or 
aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.§ 3.303(b).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c).

The appellant is competent to make assertions as to concrete 
facts within his respective observation and recollection, 
that is, objective manifestations of his symptomatology.  
However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the context of the Board's review of this case, the Board 
must decide whether the weight of the evidence supports each 
claim or is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  38 
C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
(1990). 

I.  Entitlement to service connection for a right ankle 
disorder

The service medical records show that appellant was seen in 
April 1985 for complaints of a three day history of pain 
involving the right foot following physical training.  An 
examination of the right foot showed no evidence of edema, 
erythema to the anterior or posterior aspect of the foot.  
The appellant exhibited full range of motion.  The appellant 
demonstrated good plantar and dorsal flexion.  He ambulated 
without limp.  The examiner noted that the appellant reported 
some discomfort upon palpation of the extensor hallucis 
longus.  The diagnostic impression was strain to the extensor 
hallucis longus.

Clinical reports disclose that the appellant was seen in May 
1986 for complaints of sharp pain associated with the right 
foot.  No diagnostic impression was noted.

In April 1992, the appellant was evaluated with a twisted 
right ankle.  When seen for follow-up evaluation later that 
month, the appellant reported feeling fine.  He complained 
only of intermittent twinges of pain, without swelling of the 
ankle.  An examination showed the appellant ambulated without 
difficulty.  There was no evidence of swelling of the right 
ankle.  The appellant exhibited a full range of motion.  X-
ray studies of the right ankle revealed a large sclerotic 
lesion in the distal aspect of the tibia, opined to likely 
represent a healing benign juvenile fibrous cortical defect.  
The radiology report recommended clinical correlation of this 
finding.  The diagnostic impression was resolving first 
degree sprain of the right ankle.

An August 1992 clinical report indicated that the appellant 
reported he experienced sharp pain, swelling, and constant 
pain associated with the right ankle.  It was noted that the 
appellant's history was significant for a twisted right 
ankle, with reported episodes of swelling of the ankle since 
the previous week.  Examination of the ankle showed no gross 
swelling.  The ankle was evaluated as stable.  A clinical 
impression of status post ankle sprain was noted.

When evaluated in October 1992, the appellant reported a six 
month history of foot pain.  He reported that his ankle never 
totally healed following the earlier sprain.  It was noted 
that the appellant had undergone physical therapy with little 
results.  The appellant reported pain on inversion of the 
ankle during range of motion testing.  The examiner noted a 
slightly positive Drawer sign.  There was no point tenderness 
or edema detected.  The right ankle was neurologically 
intact.  The impression was right ankle sprain with anterior 
instability.  The appellant was referred to the podiatry 
clinic.  

He was evaluated at the podiatry clinic later in October 
1992.  X-rays showed an area of increased density in the 
distal tibia which was painful to palpation.  The appellant 
was referred to the orthopedic clinic.  The appellant was 
evaluated at the orthopedic clinic later in October 1992.  At 
that time he complained of right dorsal and ankle pain which 
had been present for seven months.  The talonavicular joint 
was tender and painful. There was no evidence of ankle 
instability, or tenderness to palpation over the tibia.  
There was no evidence of effusion.  The appellant exhibited 
full range of motion.  X-ray studies of the right ankle 
revealed eccentric geographic right distal lesion.  The 
diagnostic impression was probable ossifying fibrous right 
tibia.

On separation examination in September 1995, the appellant 
reported his medical history was significant for cramps in 
his leg, and foot trouble.  The medical report was negative 
for any objective findings on examination relative to the 
right leg or ankle.

During a VA examination in April 1996, the appellant reported 
that he sustained a severe bruise or contusion to the right 
shin region during service.  The appellant stated he 
experienced intermittent pain over the right lower leg 
region.  He indicated that it was last symptomatic a week and 
a half ago.  It was noted that the appellant was asymptomatic 
at the time of this examination.  The examiner observed that 
the appellant walked with an unremarkable gait pattern.  An 
examination of the right lower leg showed no evident redness, 
heat, or swelling of the leg.  There was no tenderness to 
palpation of the anterior tibia region.  The appellant was 
able to heel and toe walk, and was able to squat and arise.  
Supine straight leg raising was negative.  The examiner noted 
that reflexes and sensation were intact in the lower 
extremities.  The medical report indicates that x-ray studies 
of the right tibia were obtained.  The diagnostic impression 
was history of right anterior tibial contusion - 
intermittently symptomatic.  The examiner indicated that 
examination was unremarkable at this time.

The appellant underwent VA examination in January 1999.  At 
that time the appellant complained of almost constant pain 
involving the right ankle.  He indicated that the pain varied 
in severity.  The appellant stated that he was mildly 
symptomatic at the time of this examination.  He reported 
that standing and walking were sometimes bothersome, and that 
his ankle would give way on occasion.  The appellant was 
observed to ambulate with an unremarkable gait pattern.  
Examination of the tibia showed no evidence of redness, heat, 
swelling, or deformity.  There was no tenderness to palpation 
over the tibial region.  There was slight lateral tenderness 
associated with the ankle.  Range of motion studies revealed 
10 degrees of dorsiflexion, and 45 degrees plantar flexion.  
The examiner noted that there was no pain on motion.  There 
was no evident swelling of the ankle.  Drawer sign was mildly 
positive.  The appellant was able to perform heel and toe 
walking.  The diagnostic impression was residuals of ankle 
sprain, and history of right anterior tibial contusion.  It 
was noted that radiographic findings conducted since 1992 
have revealed probable sclerotic lesion of the right distal 
tibia, probably representing non-ossifying fibroma, and an 
old cortico avulsion fracture of the right navicular.  The 
report indicates that x-ray studies conducted in conjunction 
with the earlier (April 1996) VA examination revealed a 
sclerotic density involving the cortex and endosteal surface 
of the lateral aspect of the distal right tibia.  It was 
opined that this circumstance may represent an old healed or 
non-ossifying fibroma.  The right tibia fibula was noted to 
otherwise appear intact, with no other abnormalities 
detected.  X-ray studies performed during this examination 
revealed normal right tibia and fibula.  

With respect to the etiology of the right leg disability, the 
examiner commented:

[T]he right ankle condition is an acquired 
disorder, because I think he sustained a 
severe sprain injury of the ankle while in 
the service, which has continued to bother 
him.  In addition, there is x-ray evidence of 
a cortico avulsion fracture of the navicular, 
and I think that this also was associated to 
the trauma of the foot and ankle region while 
in the service.

The diagnoses included residuals of a right ankle sprain.  
October 1998at which time the case was remanded to the RO for 
additional, to include VA examinations.  As part of the 
neurological examination the Board requested that the 
examiner in the diagnosis indicate whether any headache 
disorder was chronic in nature.    The examination was 
conducted in January Subsequently, the appellant received 
intermittent treatment at a VA facility from December 1999 to 
January 2001 primarily for unrelated disabilities.

To summarize, the service medical records show that the 
appellant was intermittently treated during 1992 for a right 
ankle sprain.  Although no pertinent finding was shown at the 
separation examination in 1995, the appellant gave a history 
of foot trouble and leg cramps.  Additionally x-ray studies 
of the right ankle conducted during the April 1996 VA 
examination, less than two months after service, showed a 
cortical avulsion fracture of the navicular.  The examiner at 
that time indicated that right anterior tibial contusion was 
intermittently symptomatic.  In January 1999 the VA examiner 
indicated that the right ankle disorder and the cortico 
avulsion fracture of the navicular were associated with the 
inservice trauma to the foot and ankle region.  The Board 
concurs.  Accordingly, it is the judgment of the Board that 
service connection for residuals of the right ankle injury is 
warranted.

II.  Entitlement to service connection for a disability of 
the hands

A review of the service medical records show that the 
appellant was seen in February 1988 following a reported 
episode of blacking out.  The clinical report referenced that 
the appellant reported his hands were hurting when he arose 
after this event.  The examiner noted that the appellant held 
his hands clenched together during the examination.  No 
diagnostic impression was made relative to the appellant's 
hands. 

The appellant was evaluated in August 1993 for complaints of 
swelling of the fourth finger of the right hand.  The 
appellant reported that he sustained an injury to his finger 
during his participation in a recreational activity, when he 
jammed his finger.  He complained of symptoms of radiating 
pain extending up his arm with numbness.  Examination of the 
right hand showed swelling of the finger, with limitation of 
motion.  The appellant reported pain at the knuckle.  X-ray 
studies of the finger revealed no evidence of fracture or 
dislocation.  The clinical assessment was right ring finger 
sprain.  The appellant was treated with Motrin and ice 
applications.

On separation examination in September 1995, the appellant 
reported that his medical history was significant for 
episodes of blacking out, with a five month history of 
uncontrollable shaking of his head and hands.  The medical 
examination report was negative for any findings or diagnosis 
relative to the hands or fingers.  

The appellant underwent VA examination in April 1996.  At 
that time the veteran complained of intermittent pain in the 
right long and ring fingers, and the left index finger.  The 
appellant reported a history of a jamming injury to the right 
long finger during service.  He indicated that the pain 
associated with the right long finger was intermittent in 
nature, and was alleviated by pulling and popping the finger.  
The appellant was asymptomatic at the time of this 
examination.  On physical examination, there was no evidence 
of redness, heat, swelling, or deformity of either hand.  
There was no evidence of tenderness to palpation of the 
hands.  The appellant was able to form a good fist, and was 
able to oppose the thumbs and remaining fingertips 
satisfactorily.  Grip strength was equal, bilaterally.  The 
medical report indicated that x-ray studies of the hands were 
obtained, and referenced no clinical findings relative to 
these studies.  The diagnostic impression was complaints of 
recurrent bilateral hand pain, asymptomatic at present.  

AVA examination was conducted in January 1999.  At that time 
the appellant's hands were noted to remain essentially 
asymptomatic.  The examiner noted that the appellant 
demonstrated no functional limitation regarding his hands.  
An evaluation of the hands showed no evidence of redness, 
heat, swelling, or deformity.  The appellant exhibited full 
extension of the fingers, and was able to form a good fist 
with both hands.  The appellant was able to oppose the thumbs 
and remaining fingertips satisfactorily.  Grip strength was 
evaluated as 5/5, bilaterally.  It was noted that x-ray 
studies of the hands, conducted in conjunction with the April 
1996 examination, revealed no evidence of joint space 
narrowing, periarticular erosion, sclerosis or other 
abnormalities.  X-ray studies conducted in conjunction with 
this examination revealed normal hands, bilaterally.  The 
assessment was unremarkable examination of the hands.  

Subsequently, the appellant received intermittent treatment 
at a VA facility from December 1999 to January 2001 primarily 
for unrelated disabilities.

To summarize, the service medical records reflect in February 
1988 following an episode of blacking out the appellant 
reported his hands were hurting when he arose after this 
event.  However, no diagnosis was rendered at that time.  He 
was seen on one occasion for a right ring finger sprain.  X-
rays at that time were negative.  Although at the time of the 
separation examination he gave a five-month history of 
uncontrollable shaking of his head and hands.  The 
examination clinically evaluated the hands as normal.  
Additionally, the postservice VA examinations showed, to 
include x-rays showed no evidence of a current disability 
involving the hands. Without current medical evidence of a 
disability involving the hands, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, it is the judgment of the Board that service 
connection for a disability involving the hands is not 
warranted. 

III.  Entitlement to service connection for a sinus disorder

Service medical records reflect that the appellant was seen 
intermittently and evaluated with upper respiratory 
infection, and viral syndrome, manifested by symptoms of 
congestion, dry cough, throat pain, and minimal rhinorrhea.  
Service medical records are negative for any diagnostic 
finding or complaint of a sinus disorder. 

An April 1990 clinical report noted that the appellant 
presented with complaints of soreness and pain in his 
shoulders, back, and upper arms when sneezing.  He noted the 
onset of these symptoms from the previous morning, and 
indicated that he experienced sharp pain only when sneezing.  
He denied any problems or history of symptoms.  Physical 
examination was negative for any findings.  The diagnostic 
impression was muscle skeleton pain of unknown etiology.

Upon separation from service in September 1995, the appellant 
reported a history of ear, nose, and throat trouble.  The 
report of medical examination was negative for any clinical 
findings relative to these complaints.

On general medical examination in April 1996, the appellant 
presented with complaints of sinus problems.  The examiner 
noted that examination was within normal limits.  A 
diagnostic impression of history of sinus problems was noted.  

A January 1999 VA medical examination report indicated that 
the appellant reported that he was unable to breath through 
both nostrils at once, particularly when lying down.  He 
reported that he experienced occasional nose bleeds, noted to 
sometimes be worse during the winter season.  He denied any 
allergies, or nasal trauma or surgery.  The appellant denied 
symptoms of rhinorrhea, sneezing, or nasal or ocular itching.  
On physical examination, there was no deformity of the nose.  
The septum was spurred, but midline,  intact, and 
unobstructed.  The appellant had good nasal airways, 
bilaterally.  Hopkins' rod examination revealed normal 
mucosa.  All meatae were open and clean, without pus or 
polyps.  The turbinates were normal.  The nasopharynx was 
normal.  Paranasal sinus radiographs were within normal 
limits.  The diagnostic impression was vasomotor rhinitis, 
mild.  The examiner indicated that sinus disease was not 
shown on examination.

Subsequently, the appellant received intermittent treatment 
at a VA facility from December 1999 to January 2001 primarily 
for unrelated disabilities.

To summarize, the service treatment records show no 
definitive complaint or finding diagnostic of a chronic sinus 
disorder.  Additionally, at the time of the separation 
examination the sinuses were clinically evaluated as normal.  
Furthermore, the VA examinations in April 1996 and January 
1999 showed no pathological findings indicative of a sinus 
disorder.  In January 1999 the examiner indicated that there 
was no sinus disease.  Without current medical evidence of a 
sinus disorder, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  As such, it is 
the judgment of the Board that service connection for a sinus 
disorder is not warranted.

IV.  Entitlement to service connection for disability of the 
eyes

On induction examination in November 1984, the appellant was 
evaluated with deficient distant and near vision, which was 
found not to be disqualifying.  The examination report 
indicates that distant vision by pinhole was 20/30 for the 
right eye, correctable to 20/20.  Distant vision was by 
pinhole for the left eye as 20/25, correctable to 20/25.  
Near vision by pinhole was 20/25 bilaterally.  Near vision 
was correctable to 20/20 for the right eye, and 20/25 for the 
left eye.

During a July 1988 eye examination, the appellant's 
uncorrected distant visual acuity was evaluated as 20/20 for 
the right eye, and 20/25 for the left eye, correctable to 
20/20.  The impression was minor refractive error.  Glasses 
prescribed as needed.  The examiner noted that the appellant 
reported no significant ocular complaints.  During an October 
1988 re-enlistment examination, the appellant's uncorrected 
distant vision was 20/50 in the right eye and 20/40 in the 
left eye.

The appellant was seen in August 1989 for complaints of left 
eye pain for two days.  He reported that he had been issued 
eye glasses, but did not wear them regularly.  An examination 
was not significant for any findings.  The assessment was 
visual acuity decrease, by history.  The appellant was seen 
in September 1989, when he reported blurred vision at night.  
He indicated that he experienced difficulty seeing at night.  
Evaluation of visual acuity showed uncorrected distant vision 
of 20/50 bilaterally, correctable to 20/20 bilaterally.  The 
clinical impression was low myopia with very slight 
astigmatism.

In December 1993, a prescription for new glasses was 
completed.  During examination in March 1994, distant 
corrected visual acuity was evaluated as 20/40-1, 
bilaterally.  Near corrected vision was evaluated as 20/30 
for both eyes.  An assessment of myopia was noted.

On separation examination in September 1995, the appellant 
reported a history of eye trouble.  The report of physical 
examination indicated that distant vision was evaluated as 
20/70 bilaterally, correctable to 20/20, bilaterally.  The 
appellant was noted to demonstrate a full field of vision in 
both eyes.  The examination clinically evaluated as normal.  

An April 1996 VA general medical examination report indicates 
that the appellant reported a history of diminished vision.  
Physical examination of the eyes was unremarkable, and showed 
the fundus to be within normal limits.  The assessment was 
defective vision, both eyes. 

The appellant underwent VA eye examination in December 1998.  
At that time the appellant reported complaints of blurred 
vision, particularly at distance.  The appellant also 
complained that his eyes felt strained.  He denied any 
periods of incapacitation or rest requirements.  The examiner 
noted that the appellant's ocular history was significant for 
glasses, and headaches with no associated aura.  The 
examination showed that the near vision in the right eye 
uncorrected was 20/20, correctable to 20/20.  Distant 
uncorrected vision in the right eye was 20/60-1, correctable 
to 20/60-1.  Uncorrected near vision of the left eye was 
20/20 correctable to 20/20.  Uncorrected distant vision of 
the left eye was 20/60-1, correctable to 20/20.  Extraocular 
movement was full and orthophoric.  The visual fields were 
full to confrontation.  External examination of the eyes was 
within normal limits.  The lids, lashes, conjunctivae, 
cornea, and lenses were clear.  The anterior chambers were 
evaluated as deep and quiet.  The discs were sharp.  Blood 
vessels within the eyes were normal.  The macula was clear.  
The examiner noted that there was a patch of myelinated nerve 
fibers inferior temporal to the macula in the right eye.  
Gonioscopy was performed, and revealed the angles were open 
to the scleral spur for 360 degrees, bilaterally.  The 
diagnostic impression was myopia, and glaucoma suspect.

In his assessment, the examiner indicated that the symptoms 
of blurred vision reported by the appellant is most likely 
secondary to the appellant's myopia, and is the result of 
refractive error.  The examiner noted that while minimally 
elevated intraocular pressures were noted on examination, 
these pressures would not be expected to cause any symptoms.    

The record further discloses that the appellant, in 
conjunction with a January 1999 VA neurological examination, 
reported that he wore contact lenses until June of the 
previous year, when he stopped wearing them due to eye 
irritation.  It was noted that the appellant did not have a 
current prescription for glasses.

Subsequently, the appellant received intermittent treatment 
at a VA facility from December 1999 to January 2001 primarily 
for unrelated disabilities.  A January 2000 examination of 
the eyes showed no abnormality.

To summarize, the service medical records reflect that the 
veteran was evaluated on several occasions for decreased 
vision which was diagnosed as low myopia with very slight 
astigmatism.  The recent VA eye examination showed the 
presence of myopia, a refractive error, which is not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303.  There was no diagnosis of astigmatism.  
The service medical records show no evidence of superimposed 
disability or injury to the eyes.  While the separation 
examination showed a decrease in uncorrected distant vision, 
bilaterally when compared to the entrance examination, the 
vision was correctable to 20/20, bilaterally.  Also, the 
recent VA examination indicated that glaucoma was suspect, 
this disorder has not been clinically confirmed.  
Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

V.  Entitlement to service connection for bilateral hearing 
loss

The appellant underwent VA general medical examination in 
April 1996.  The medical examination report indicates that 
the appellant complained of diminished hearing acuity.  
Examination of the ears was normal.  The diagnostic 
impression was history of hearing loss. 

On VA examination in January 1999, the appellant reported a 
history of noise exposure during service, but indicated that 
his hearing loss was not identified on periodic audiometric 
examination during service.  The appellant complained of 
occasional pain in and around his ears.  He denied any 
otorrhea, injury to the ears, or surgical treatment.  The 
appellant reported that he adjusts the television volume to 
higher levels, and frequently asks people to repeat comments 
because of his hearing impairment.  He reported rare episodes 
of tinnitus.  The appellant denied episodes of vertigo.  
Physical examination of the ears revealed moderate cerumen.  
The examiner observed that the tympanic membranes appeared 
normal.  The external ear and canals were normal.  The 
mastoids were evaluated as normal.  The examiner noted that 
there was no active, infectious or other ear disease present.  
The medical report referenced no diagnostic finding of 
pathology.

The appellant underwent VA audiometric examination in January 
1999.  The medical report indicated that the appellant 
reported a history of progressive hearing loss over the past 
11 years.  He indicated he experienced difficulty 
understanding speech, especially conversational speech.  It 
was noted that he denied any middle ear infections, but 
acknowledged that he occasionally experienced sharp pain in 
his ears.  He also reported episodes of dizziness and 
headaches.  The appellant described the episodes of dizziness 
ranging from a leaning sensation to a true spinning 
sensation.  The appellant reported a history of noise 
exposure during service while working as a supply clerk on an 
air station.  

On audiological evaluation, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
25
LEFT
10
5
5
15
15

The average pure tone threshold recorded for the right ear 
was 14 decibels, and 10 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear, and 94 percent in the left ear.

The report indicates the appellant reported episodes of 
bilateral tinnitus, which reportedly began several years 
earlier.  He described these episodes as mildly annoying, 
manifested by soft, low pitched pulsing, occurring once or 
twice weekly.  The diagnostic impression was essentially 
normal hearing, with good word recognition ability.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Subsequently, the appellant received intermittent treatment 
at a VA facility from December 1999 to January 2001 primarily 
for unrelated disabilities.

In this case, the audiological examination conducted during 
the most recent VA examination in January 1999 did not show 
the presence of hearing loss according to VA standards.  
Therefore, in the absence of supporting medical evidence, the 
appellant's claim must fail. 
 
Finally, with respect to the disabilities claimed in this 
case, the Board notes that the appellant has maintained that 
these disabilities were incurred in service or attributable 
to his period of military service.  This lay assertion 
concerns the etiology of his claimed disabilities.  The 
appellant's assertions address medical causation and, as 
such, are not competent.  See, Layno v. Brown, 6 Vet. App. 
465,  470-71 (1994).  These assertions do not constitute 
competent evidence to the effect that the claimed disorders 
are etiologically related to any incident of service.  "Just 
as the BVA must point to a medical basis other than its own 
unsubstantiated opinion, ...[the] appellant cannot meet [her] 
initial burden by relying upon [her] own ... opinions as to 
medical matters."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(evidentiary assertions may not be accepted as true when the 
fact asserted is beyond the competence of the person making 
the assertion).  


ORDER

Service connection for residuals of a right ankle sprain is 
granted.

Service connection is denied for disabilities of the hands 
and eyes, a sinus disorder, and bilateral hearing loss.


REMAND

As previously indicated during the pendency of this appeal 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard the service medical records show that the 
appellant was seen at the dispensary in September 1988 and 
January 1992 for headaches.  At the time of the separation 
examination he reported a history of frequent and severe 
headache episodes.  He noted that he experienced three to 
four headache episodes per week,

The issues of service connection for headaches and a right 
shin disorder were previously before the Board in October 
1998.  At that time these issues were remanded for additional 
development, to include VA examinations.  Concerning the 
issue of headaches, the Board requested to VA examiner to 
indicate whether the appellant had a chronic headache 
disorder.  The examination report, dated in January 1999, 
does not specify whether the headaches are chronic.  

The requested orthopedic examination was also conducted in 
January 1999.  Concerning the right shin, the examiner stated 
that this was a probable non-ossifying fibroma and was a 
developmental disorder.  The examiner doubted that this was 
aggravated by his active duty, as his area of symptomatology 
is well below the location of the lesion.  The examiner 
indicated that the appellant described an area of numbness 
over the distal tibia region, corresponding to the 
approximate location of the bony lesion. 

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-
90.

In view of these facts the Board is of the opinion that 
additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 

2.  The RO is requested to forward the 
appellant's claims folder to the 
orthopedist who conducted the January 1999 
VA examination or another VA orthopedist 
if this individual is unavailable for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether there is 
any additional disability due to disease 
or injury superimposed upon the fibroma 
during service.  If another examination is 
deemed necessary by the examiner, it 
should be conducted.  A complete rational 
for any opinion expressed should be 
included in the addendum.

3.  The RO is requested to forward the 
appellant's claims folder to the 
neurologist who conducted the January 1999 
VA examination or another VA neurologist 
if this individual is unavailable for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether the 
veteran's headaches are chronic in nature.  
If yes, whether it is as likely as not 
that the chronic headaches are related to 
the headaches the veteran experienced 
during active duty.  If another 
examination is deemed necessary by the 
examiner, it should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
addendum. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



